Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed January 7, 2022 have been entered. Accordingly, claims 1-21are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 3, 13, and 17. Claim 6 is withdrawn by applicant. Claims 7-8 and 11-12 are cancelled by applicant. Claim 21 is newly presented. The previous claim objection and 112 rejection have been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been withdrawn due to amendments. However, a new grounds of rejection has been made due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent No. 7,438,509).
Regarding claim 1, Wong discloses: a pipe coupon extraction tool (Figures 1-5 element 10) comprising: 
a rod (element 16) defining a first end (Detail A), a second end (Detail B), and a central axis (X-X axis); and 
a spring bar (element 17) defining a first end (Detail C) and a second end (Detail D), the spring bar rotatably secured to the rod (Per the applicant’s disclosure paragraph, rotatably secured is interpreted to be “first end 225 of the spring bar 220 can be captured or fixed in position inside the slot 480, and a distal end or second end 226 of the spring bar 220 can be free to move or rotate about or relative to the first end 225 during operation of the tool 100. The spring bar 220 can thus be rotatably secured to the rod”, similarly the prior art shows in figure 3-4 and col. 3, ll. 1-26 the second end moves inwardly and outwardly while the first end is fixed.), a surface (element 20) of the spring bar configured to be angled with respect to the central axis (see annotated figure below) when the pipe coupon extraction tool is engaged with a pipe (elements 70), the spring bar defining a taper in which an overall width of the spring bar measured in a direction perpendicular to a longitudinal axis thereof narrows from the second end to the first end (see annotated figure below showing element 17 defining a taper in which the overall width narrows from the second end to the first end).

    PNG
    media_image1.png
    426
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    645
    696
    media_image2.png
    Greyscale

However, Wong discloses the tool engages a pipe (element 70), but does not explicitly discloses that the tool engages a pipe coupon.
However, applicant is reminded “"recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural 
Regarding claim 2, Wong modified discloses: the tool of claim 1, wherein the spring bar is flexible (see col. 2, ll. 57 where the prior art states element 17 is a “spring” which are well known in the art to have a degree of flexibility).
Regarding claim 3, Wong discloses: the tool of claim 2, wherein the first end of the spring bar remains fixed while the second end of the spring bar rotates with respect to the first end, the spring bar biased radially outward in a deformed state when pushed radially inward from an undeformed state, the first end of the spring bar remaining stationary in each of the undeformed state and the deformed state and the second end of the spring bar configured to move between the undeformed state and the deformed state (figure 3-4 and see also col. 3, ll. 1-26 where the prior art states element 17 is capable of moving between a first position and a second position, wherein portions of element 17 (elements 20/22/24) are positioned outward (deformed state) from element 16 and move into a second position wherein portions of element 17 (elements 20/22/24) are positioned inward (undeformed state)).
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent No. 7,438,509) in view of Hall (US Patent No. 2,648,563).
Regarding claim 4, Wong discloses all of the elements as stated above in the rejection of claim 1, but appears to be silent wherein the spring bar defines a serration between the first end of the spring bar and the second end of the spring bar.
Hall teaches it was known in the art to have a tool (Figures 1-4 element 10) comprising a spring bar (elements 15/16) having a first end (Detail A) and a second end (Detail B), wherein the spring bar defines a serration (see col. 2, ll. 19-24 where the prior art states that elements 15/16 are “serrated”) between the first end of the spring bar and the second end of the spring bar (see annotated figure below).

    PNG
    media_image3.png
    473
    715
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Hall in order to provide wherein the spring bar defines a serration between the first end of the spring bar and the second end of the spring bar. Doing so provides a spring bar with serrations in order to have various different points of contact between the device and the work piece which ensures that the extraction tool is properly secured with the work piece and prevents damages during operations. 
Regarding claim 5, Wong discloses all of the elements as stated above in the rejection of claims 1 and 4, but appears to be silent wherein the spring bar defines a plurality of serrations between the first end of the spring bar and the second end of the spring bar.
Hall further teaches it was known in the art to have a tool (Figures 1-4 element 10) comprising a spring bar (elements 15/16) having a first end (Detail A) and a second end (Detail B), wherein the spring bar defines a plurality of serrations (see col. 2, ll. 19-24 where the prior art states that elements 15/16 are “serrated”) between the first end of the spring bar and the second end of the spring bar (see annotated figure below showing a plurality of serrations between Detail A and Detail B).

    PNG
    media_image3.png
    473
    715
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Hall in order to provide wherein the spring bar defines a plurality of serrations between the first end of the spring bar and the second end of the spring bar. Doing so provides a spring bar with serrations in order to have various different points of contact between the device and the work piece which ensures that the extraction tool is properly secured with the work piece and prevents damages during operations. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent No. 7,438,509) in view of Turner (US Pub. No. 2017/0252910). 
Regarding claim 9, Wong discloses all of the elements as stated above in the rejection of claim 1 and further discloses a keeper (element 14) securing the spring bar, but does not explicitly disclose the tool of claim 1, further comprising a fastener securing the spring bar to the rod.
Turner teaches it was known in the art to have an extraction tool (Figures 1-5) comprising a rod (element 101) having a bar (element 104), and further comprising a fastener (element 301) securing the spring bar to the rod (see paragraph 0017, ll. 1-12).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Turner to provide a fastener securing the spring bar to the rod, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so provides the user’s a simple interchangeable connection between the rod and spring bar in order to allow the user to remove damage parts instead of the whole device. (See MPEP 2143.1(B))
Regarding claim 10, Wong discloses all of the elements as stated above in the rejection of claim 1 and further discloses a keeper (element 14) securing the spring bar, but does not explicitly disclose wherein the fastener is angled with respect to the central axis of the rod.
Turner further teaches it was known in the art to have an extraction tool (Figures 1-5) comprising a rod (element 101) having a bar (element 104), a fastener (element 301), and wherein the fastener is angled with respect to the central axis of the rod .

    PNG
    media_image4.png
    1103
    432
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Turner to provide wherein the fastener is angled with respect to the central axis of the rod, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so provides the user’s a simple interchangeable connection between the rod and spring bar in order to allow the user to remove damage parts instead of the whole device. (See MPEP 2143.1(B))
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US Patent No. 7,438,509) in view of Robarge (US Patent No. 7,496,999).
Regarding claim 13, Wong discloses: a pipe coupon extraction tool (Figures 1-5 element 10) comprising: 
a tool head (see annotated figure below) comprising: 
a rod (element 16) defining a first end (Detail A), a second end (Detail B), and a central axis (X-X axis); and 
a spring bar (element 17) defining a first end (Detail C) and a second end (Detail D), the spring bar rotatably secured to the rod (Per the applicant’s disclosure paragraph, rotatably secured is interpreted to be “first end 225 of the spring bar 220 can be captured or fixed in position inside the slot 480, and a distal end or second end 226 of the spring bar 220 can be free to move or rotate about or relative to the first end 225 during operation of the tool 100. The spring bar 220 can thus be rotatably secured to the rod”, similarly the prior art shows in figure 3-4 and col. 3, ll. 1-26 the second end moves inwardly and outwardly while the first end is fixed.), a surface (element 20) of the spring bar angled with respect to the central axis (see annotated figure below) when the pipe coupon extraction tool is engaged with a pipe (elements 70), the spring bar defining a taper in which an overall width of the spring bar measured in a direction perpendicular to a longitudinal axis thereof narrows from the second end to the first end (see annotated figure below showing element 17 defining a taper in which the overall width narrows from the second end to the first end).


    PNG
    media_image5.png
    426
    841
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    645
    696
    media_image2.png
    Greyscale

However, Wong discloses the tool engages a pipe (element 70) and that element 10 is a separate tool that is attachable to different tool (element 50), but does not explicitly discloses that the tool engages a pipe coupon and appears to be silent regarding a tool extension secured to the first end of the rod of the tool head, the tool extension defining a tool end and a handle end, the tool extension comprising a handle portion proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool.
However, applicant is reminded “"recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”, as the case here, see MPEP 2114 – II. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong to provide the pipe coupon extraction tool is engages with a pipe coupon. Doing so provides a simple extraction tool capable of removing a pipe coupon with a spring bar which ensures that the extraction tool is properly secured with the work piece and prevents damages during operations.
Wong further discloses that element 10 is a separate tool that is attachable to different tool (element 50), but appears to be silent regarding a tool extension secured to the first end of the rod of the tool head, the tool extension defining a tool end and a handle end, the tool extension comprising a handle portion proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool.
Robarge teaches it was known in the art to have an extraction tool (Figure 1 element 10) comprising a variety of detachable systems (elements 12/14/18), wherein the tool further comprises a tool extension (elements 14/16), the tool extension defining a tool end (element 47/48) and a handle end (see Detail A in the annotated figure below), the tool extension comprising a handle portion (elements 72a/b) proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool (see col. 5, ll. 35-47).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Robarge in order to provide a tool extension, the tool extension defining a tool end and a handle end, the tool extension comprising a handle portion proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool. The resultant combination have tool extension as taught by Robarge now securing the first end of the rod of the tool head as taught by Wong. Doing so provides a tool extension with a handle end which extends the reach of tool and allows the user to grip the device allowing for hand manipulation of the device, thus providing the user to manually operate the device and reach extended work piece without the need for additional equipment. 
Regarding claim 14, Wong modified discloses all of the elements as stated above in the rejection of claim 13, but appears to be silent wherein the tool head is removably secured to the tool extension with a removable fastener.
Robarge further teaches it was known in the art to have an extraction tool (Figure 1 element 10) comprising a variety of detachable systems (elements 12/14/18), wherein the tool further comprises a tool extension (elements 14/16) securing a variety of tool heads (elements 56/58/60/52/64) with a removable fastener (element 54 and see also col. 5, ll. 4-34).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Robarge in 
Regarding claim 15, Wong modified discloses all of the elements as stated above in the rejection of claim 13, but appears to be silent wherein the handle of the tool extension comprises a first portion and a second portion, each of the first portion and the second portion extending in opposite directions away from a central shaft of the tool extension.
Robarge further teaches it was known in the art to have an extraction tool (Figure 1 element 10) comprising a variety of detachable systems (elements 12/14/18), wherein the handle of the tool extension comprises a first portion (element 72a) and a second portion (element 72b), each of the first portion and the second portion extending in opposite directions away from a central shaft (Detail A) of the tool extension (see annotated figure showing both portions extending in opposite directions away from a central shaft (Detail A)).

    PNG
    media_image6.png
    719
    713
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Wong with the teachings of Robarge in order to provide wherein the handle of the tool extension comprises a first portion and a second portion, each of the first portion and the second portion extending in opposite directions away from a central shaft of the tool extension. Doing so provides a removable tool extension with a handle end which extends the reach of tool and allows the user to grip the device allowing for hand manipulation of the device, thus providing the user to manually operate the device and reach extended work piece without the need for additional equipment. 
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 and 21 recites limitations related to tool specifically wherein the tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
The teaching of Wong discloses a pipe coupon extraction tool (Figures 1-5 element 10) comprising: a rod (element 16), spring bar (element 17) connected to a device (element 50) in order to engage with a section of the pipe (element 70). However, the above reference does not teach a tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
The teaching of Turner discloses a pipe coupon extraction tool (Figures 1-5) comprising: a rod (element 101) and a spring bar (element 104) that is rotatably secured to the rod (see paragraph 0017, ll. 8-9 where the prior states that element 104 can “rotate freely”), a surface of the spring bar configured to be angled with respect to the central axis when the pipe coupon extraction tool is engaged with a pipe coupon (see Detail E of the second annotated figure showing surfaces of element 104 angled with respect to the central axis (X-X axis) when engaged with a pipe coupon (element 401)). 
The teaching of Robarge teaches it was known in the art to have an extraction tool (Figure 1 element 10) comprising a variety of detachable systems (elements 12/14/18), wherein the tool further comprises a tool extension (elements 14/16), the tool extension defining a tool end (element 47/48) and a handle end (see Detail A in the annotated figure below), the tool extension comprising a handle portion (elements 72a/b) proximate to the handle end, the handle configured to be grasped by a hand of a user of the tool (see col. 5, ll. 35-47). However, the above reference does not teach that it’s tool extension comprises a valve configured to selectively place an interior cavity of the tool head in fluid communication with an inlet defined in the handle end of the tool extension.
Claim 17-20 recites limitations related to a method of extracting a pipe coupon from a pipe, specifically inserting a tool head of a pipe coupon extraction tool into a bore cut into the pipe coupon, a bore axis of the bore angled with respect to an axis of the pipe from which the pipe coupon is cut and the spring bar configured to stop against and not pass through the bore of the pipe coupon in an engaged position.
The teaching of Wong discloses a pipe coupon extraction tool (Figures 1-5 element 10) comprising: a rod (element 16), spring bar (element 17) connected to a device (element 50) in order to engage with a section of the pipe (element 70). However, the above reference does not teach a method of extracting a pipe coupon from a pipe, specifically inserting a tool head of a pipe coupon extraction tool into a bore .

Response to Arguments
Applicant’s arguments filed 01/07/2022 with respect to claim 1-20 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/25/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723